DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the proximal direction" in line 8 of claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the distal direction" in line 2 of claim 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the proximal direction" in line 9 of claim 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the distal direction" in line 3 of claim 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the distal direction" in line 6 of claim 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the proximal direction" in line 10 of claim 15.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keren (U.S. Patent Publication No. 2018/0280667 A1). Keren is cited in the IDS. 
Regarding claim 1, Keren discloses  an intravascular delivery system (Fig. 1, Paragraph 0059) comprising: a delivery tube (46) sized to be delivered through a patient to a treatment site (Paragraph 0059); an intermediate hypotube (31) affixed to (Figs. 1 and 3A, Paragraphs 0052 and 0066) the delivery tube (46) and extending in the proximal direction (Figs. 1 and 3A, Paragraphs 0052 and 0066) from a proximal end (proximal end of 46) of the delivery tube (46); and a pull wire (36) extending through (Fig. 3A, Paragraph 0066) a lumen (lumen of 31) of the intermediate hypotube (31) and through (Fig. 3A, Paragraph 0066) a lumen (lumen of 46) of the delivery tube (46), wherein the pull wire (36) comprises an engagement bump (52) affixed thereto (Fig. 3A) and positioned in (Fig. 3A, Paragraph 0066) the proximal direction (Fig. 3A) in relation to a proximal end (proximal end of 31) of the hypotube (31), and wherein the engagement bump (52) is sized to inhibit movement (Figs. 3A-3C, Paragraphs 0013, 0035, and 0066-0067) of the engagement bump (52) into the lumen (lumen of 31)of the intermediate hypotube (31). (Figs. 1-3C, Paragraphs 0013, 0035, 0052-0056 and 0061-0067). 
Regarding claim 2, Keren discloses the intravascular delivery system of claim 1, further comprising: a sheath (34) attached to (Fig. 3A, Paragraph 0066) the intermediate hypotube (31), wherein a proximal portion (proximal portion of 36) of the pull wire (36) comprising the engagement bump (52) is positioned within (Fig. 3A) a lumen (lumen of 34) of the sheath (34). (Fig. 3A, Paragraph 0066). 

Regarding claim 4, Keren discloses the intravascular delivery system of claim 3, further comprising: a stretch relief gap (gap between 52 and the proximal end of 31 before deployment/abutment of 52 and 31) defining a length of movement (length of distal movement of 52 before abutting 31, Paragraphs 0013, 0035 and 0066) of the engagement bump (52) in the distal direction (Paragraphs 0013, 0035 and 0066) in relation to the intermediate hypotube (31) through which the engagement bump (52) is unengaged (pre deployment of shunt 26 where 52 is not contacting 31, Paragraphs 0013, 0035 and 0066) to the intermediate hypotube (31). (Fig. 1, Paragraphs 0013, 0035 and 0066).
Regarding claim 5, Keren discloses the intravascular delivery system of claim 1, wherein an intravascular treatment device (26) is positioned approximate (Fig. 1) a distal end (distal end of 31) of the intravascular delivery system (Fig. 1), and wherein the pull wire (36) is movable to deploy (Fig. 1, Paragraph 0062) the intravascular treatment device (26). (Fig. 1, Paragraph 0062). 
Regarding claim 6, Keren discloses the intravascular delivery system of claim 1, wherein a distal end (distal end of 31) of the intermediate hypotube (31) is positioned within the lumen (lumen of 46) of the delivery tube (46). (Fig. 3A, Paragraph 0065). 
Regarding claim 15, Keren discloses a method for deploying an intravascular treatment device (26), the method comprising: selecting an intravascular delivery system (Fig. 1, Paragraph 0059) comprising a delivery tube (46), an intermediate hypotube (31) extending from (Figs. 1 and 3A, Paragraphs 0052 and 0066) a proximal end (proximal end of 46) of the delivery tube (46), and a pull wire (36) extending through  (Fig. 3A, Paragraph 0066) a lumen (lumen of 31) of the intermediate hypotube 
Regarding claim 16, Keren discloses the method of claim 15, further comprising: engaging a bead (52, Claim 18, Paragraph 0034) positioned approximate (Fig. 3A) the proximal end (proximal end of 36) of the pull wire (36) to a proximal end (proximal end of 31) of the intermediate hypotube (31), thereby inhibiting (Figs. 3A-3C, Paragraphs 0013, 0035, and 0066-0067) the proximal end (proximal end of 36) of the pull wire (36) from entering (Figs. 3A-3C, Paragraphs 0013, 0035, and 0066-0067)  the lumen (lumen of 31) of the intermediate hypotube (31). (Claim 18, Figs. 3A-3C, Paragraphs 0013, 0034-0035, and 0066-0067). 
Regarding claim 17, Keren discloses the method of claim 15, further comprising: surrounding (Fig. 3A) the proximal end (proximal end of 36) of the pull wire (36) with a sheath (34). (Fig. 3A, Paragraph 0066).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keren (U.S. Patent Publication No. 2018/0280667 A1) in view of Mitelberg et al. (U.S. Patent Publication No. 2012/0035707 A1). Keren is cited in the IDS.
Regarding claim 7, Keren discloses the intravascular delivery system of claim 6 as seen above.
However, Keren fails to disclose wherein the intermediate hypotube comprises an extendable section, and wherein the extendable section is positioned within the lumen of the delivery tube.
Mitelberg et al. discloses a similar device, wherein the intermediate hypotube (10) comprises an extendable section (16), and wherein the extendable section (16) is positioned within the lumen of the delivery tube. Examiner notes the extedable section would be positioned within the lumen (lumen of 46) of the delivery tube (46) of Keren since the majority of the length intermediate hypotube of Keren is within the delivery tube as well as the extendable section extending throughout the entirety of the intermediate hypotube. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified Keren to incorporate the extendable teachings of Mitelberg et al. The motivation for the modification would have been to allow for axial adjustment. 
 
(Claim 8) a method comprising: providing a delivery tube (46) sized to be delivered through a patient to a treatment site (Fig. 1, Paragraph 0059) and comprising a lumen (lumen of 46) therethrough; providing an intermediate hypotube (31) comprising a lumen (lumen of 31) therethrough; providing a pull wire (36); forming an engagement bump (52) on the pull wire (36) approximate (Fig. 3A) a proximal end (proximal end of 36) of the pull wire (36); affixing (Fig. 3A) the intermediate hypotube (31) to the delivery tube (46) such that the intermediate hypotube (31) extends in the proximal direction (Fig. 3A) from a proximal end (proximal end of 46) of the delivery tube (46) and positioning the pull wire (36) to extend through (Fig. 3A, Paragraph 0066) the lumen (lumen of 46) of the delivery tube (46) and through (Fig. 3A, Paragraph 0066) the lumen (lumen of 31) of the intermediate hypotube (31); positioning (Fig. 3A, Paragraph 0066) the engagement bump (52) in the proximal direction (Fig. 3A) in relation to a proximal end (proximal end of 31) of the intermediate hypotube (31); and sizing (Fig. 3A, Paragraphs 0013, 0035, and 0066-0067) the engagement bump (52) to inhibit movement (Figs. 3A-3C, Paragraphs 0066-0067) of the engagement bump (52) into the lumen (lumen of 31) of the intermediate hypotube (31); (Claim 9) positioning the pull wire (36) such that a distal end (distal end of 36) of the pull wire (36) is fixed (via attachment to 26) in relation to a distal end (distal end of 46) of the delivery tube (46) and the proximal end (proximal end of 36) of the pull wire (36) is slidably translatable (Fig. 3A, Paragraph 0066) in relation to the proximal end (proximal end of 46) of the delivery tube (46); (Claim 10) providing a sheath (34) comprising a lumen (lumen of 34) therethrough (Fig. 3A); affixing the sheath (34) to the intermediate hypotube (31); and positioning the engagement bump (52) within the lumen (lumen of 34) of the sheath (34); (Claim 11) providing a stretch relief gap (gap between 52 and the proximal end of 31 before deployment/abutment of 52 and 31) such that the stretch relief gap (gap between 52 and the proximal end of 31 before deployment/abutment of 52 and 31) defines a length of movement (length of distal movement of 52 before abutting 31, Paragraphs 0013, 0035 and 0066) of the engagement bump (52) in the distal direction (Paragraphs 0013, 0035 and 0066) in relation (Claim 12) positioning a distal end (distal end of 36) of the pull wire (36) to secure (Fig. 3A) an intravascular treatment device (26) approximate a distal end (distal end of 46) of the delivery tube (46); (Claim 13) wherein the step of affixing (Fig. 3A, Paragraph 0066) the intermediate hypotube (31) to the delivery tube (46) further comprises: affixing  (Fig. 3A, Paragraph 0066) a distal end (distal end of 31) of the intermediate hypotube (31) within the lumen (lumen of 46) of the delivery tube (46). (Figs. 1-3C, Paragraphs 0013, 0035, 0052-0056 and 0061-0067). 
However, Keren fails to disclose (Claim 8) wherein the intermediate hypotube is stretchable to further extend from the proximal end of the delivery tube. 
Mitelberg et al. discloses a similar device, wherein the intermediate hypotube (10) is stretchable (Paragraph 0029) to further extend from the proximal end of the delivery tube (Paragraph 0029). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified Keren to incorporate the stretchable teachings of Mitelberg et al. The motivation for the modification would have been to allow for axial adjustment. 
Allowable Subject Matter
Claims 14 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433.  The examiner can normally be reached on Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE J ULSH/Primary Examiner, Art Unit 3771